Citation Nr: 0010264	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1961 to 
April 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
PCP.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  The appellant has presented no competent medical evidence 
showing the presence of PCT during his period of active 
military service; within one year after service or the last 
herbicide exposure in service; or showing a nexus between 
diagnosis of this condition provided in the post-service 
period and any incident or event of his military service, 
including exposure to herbicides.


CONCLUSION OF LAW

A claim for service connection for PCT due to herbicide 
exposure is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be (1) a medical diagnosis of current 
disability, (2) lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) 
medical evidence of a nexus between the in-service injury or 
disease and current disability.  See Epps v. Brown, 9 Vet. 
App. 341, 343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, and 
PCT may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Post service treatment records reveal that the appellant 
sought treatment for pyoderma of the hands and forearms in 
December 1992.  Treatment records from the Birmingham VAMC 
note complaints of blistering of both of the appellant's 
hands; a diagnosis of PCT was made in 1993.  Treating 
physicians have recommended that the appellant avoid the sun 
and alcoholic beverages as much as possible.  He uses long 
sleeves and sunscreen when outdoors, but still drinks 
approximately two beers per night.  He has had periodic 
phlebotomies.  The diagnosis of PCT was confirmed at a May 
1997 VA examination.  At that time, the appellant reported 
that the onset of blisters on both hands occurred in the late 
1980s or early 1990s.

After a careful review of the file, the Board finds that 
there is no post-service clinical evidence of a diagnosis of 
PCT within the one year presumptive period following exposure 
to herbicides.  38 C.F.R. §§ 3.307, 3.309 (1999).  Indeed, 
the first diagnosis of PCT of record is in 1993, 
approximately seventeen years after service.  Because PCT did 
not manifest itself within the one-year period allowed by 
statute, the claim must be denied on this basis as it is not 
well grounded.

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the appellant's PCT with any in-service occurrence or 
event.  Specifically, there was no diagnosis of PCT in 
service, nor has any medical examiner attributed the disorder 
to the appellant's active service.  Thus, a direct causal 
link between the veteran's PCT and exposure to Agent Orange 
or active duty service has not been demonstrated.  The Board 
has thoroughly reviewed the claims file and finds no evidence 
of any plausible claim, nor any claim for which entitlement 
is permitted under the law.

The Board has considered the appellant's contentions on 
appeal that his PCT is related to in-service exposure to 
herbicides; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).




ORDER

Entitlement to service connection for PCT due to herbicide 
exposure is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


